DETAILED ACTION
This communication is responsive to the amendment filed December 15, 2021. Applicant has amended claims 1, 4-15, 19 and canceled claims 2-3, and 20.  It is respectfully submitted that applicant’s amendments necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Claims 1 and 4-19 are pending and presented for examination under the first inventor to file provisions of the AIA , of which claims 1, 4-6 are in independent form.

Response to Arguments
Applicant’s arguments filed December 15, 2021 have been fully considered but they are moot in view of the new ground(s) of rejection.

Allowable Subject Matter
Claims 1, 4-5, 15-16 are allowed. Claims 17-18 would be allowable if amended to overcome the issues raised in the Claim Objections section. Claim 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The allowable subject matter is directed to the limitation “....evaluating a plurality of templates...specifying at least one layout image out of the plurality of layout images at least based on evaluations of the plurality of template by the image processing apparatus; and outputting the specified at least one layout image by the image processing apparatus, wherein the plurality of templates includes a first template and a second template, and wherein the first template and the second template are evaluated so that evaluation of the second template is higher than evaluation of the first template based on a blank area included in the first template being larger than a blank area included in the second template” for claim 1, the limitation “....evaluating a plurality of templates...specifying at least one layout image out of the plurality of layout images at least based on evaluations of the plurality of templates by the image processing apparatus; and outputting the specified at least one layout image by the image processing apparatus, wherein the plurality of templates includes a first template and a second template, and wherein, based on a blank area included in the first template being present at a left-hand portion and a right-hand portion inside the first template and a blank area included in the second template being present at an upper portion and a lower portion inside the second template, even if a size of the blank area included in the first template and a size of the blank area included in the second template are equal to each other, the first template and the second template are evaluated so that evaluation of the second template is higher than evaluation of the first template” for claim 4, the limitation “...evaluating a plurality of templates... specifying at least one layout image out of the plurality of layout images at least based on evaluations of the plurality of templates by the image processing apparatus; and outputting the specified at least one layout image by the image processing apparatus, wherein the plurality of templates includes a first template and a second template, wherein the first template includes a first margin and a second margin as a margin between slots included in the first template, wherein the second template includes a third margin and a fourth margin as a margin between slots included in the second template, and wherein, based on a distance between the first margin and the second margin being shorter than a distance between the third margin and the fourth margin, the first template and the second template are evaluated so that evaluation of a blank area included in the second template is higher than evaluation of a blank area included in the first template” for claim 5.  In terms of closest prior art found, Kunieda et al. (US PGPub. No. 2018/0167522) (hereinafter Kunieda) is the closest prior art found that teaches acquiring one or a plurality of pieces of moving image data and acquiring template information about a template having at least one slot in which to arrange an image, and outputting a layout image in which an image or images represented by the selected one or plurality of pieces of image data are arranged in a slot or slots included in a template corresponding to the acquired template information, however, Kunieda does not teach any evaluations of templates. 

Claim Objections
Claims 1, 4, 5, and 17-18 are objected to because of the following informalities:  Regarding claims 1, 4-5, the limitation “...based on evaluations of the plurality templates...” is missing the word “the” in front of the word “evaluation”.  Regarding claims 17-18, the limitation “...the evaluated plurality of templates...” should be distinguish from the plurality of templates that were evaluated in the parent claim 1.  Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: Regarding paragraph [0124] where it recites “...a score of the former template becomes lower a score of the latter template” appears to contain a typo, of which the word “lower” should be corrected to “greater than” so that it would not contradict claim 4.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject first minimum slot and a second minimum slot, included in each of the plurality of templates...based on a difference between a size of the first minimum slot out of a plurality of slots included in the first template and an average of sizes of the plurality of slots included in the first template being larger than a difference between a size of the second minimum slot out of a plurality of slots included in the second template and an average of sizes of the plurality of slots included in the second template, the first template and the second template are evaluated so that evaluation of the second template is higher than evaluation of the first template’ is not supported by the specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-14, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The following claims are indefinite:
Claim 6 overall is unclear and does not make sense.  First, what is “a first minimum slot” and “a second minimum slot” and how are they different from each other and how are they different from other slots in the plurality of slots?  Second, if each of the plurality of templates include a first minimum slot and a second minimum slot then that means the first template includes a first minimum slot and a second minimum slot and the second template 
Claim 7 overall is unclear and does not make sense in view of the parent claim 1, and also does not logically connect to the parent claim 1.  What does it mean by “generating anew, a template as part of the plurality of templates...based on features of the specified one or plurality of pieces of image data”? Note that “the plurality of templates” are existing templates being evaluated in the parent claim 1, therefore, how can it generate “anew” a template as part of the existing plurality of templates?  Note that the specified one or plurality of pieces of image data are already arranged in the slot(s) of each of the plurality of templates for generating a plurality of layout images in parent claim 1.
Claims 8-9 depend from claim 7, again does not logically connect to the parent claim 1, and also does not make sense as explained above with respect to claim 7.
Claims 10-11 depends from claim 9, of which depends from claim 7, again does not logically connect to the parent claim 1, and also does not make sense as explained above with respect to claim 7.
Claims 12 and 14 depend from claim 11, of which depends from claim 9, of which depends from claim 7, again they do not logically connect to the parent claim 1, and also does not make sense as explained above with respect to claim 7.  Furthermore, claims 12 and 14 are directed to an evaluation method that is completely different from the evaluation method of parent claim 1.
Claim 13 depends from claim 12, of which depends from claim 11, of which depends from claim 9, of which depends from claim 7, again does not logically connect to the parent claim 1, and also does not make sense as explained above with respect to claim 7.  .  Furthermore, claim 13 is directed to an evaluation method that is completely different from the evaluation method of parent claim 1.
Claim 19 overall is unclear and does not make sense in view of the parent claim 1, and also does not logically connect to the parent claim 1.  Also, how does “printing” creates the album?  Furthermore, there is only one specified layout image being outputted based on the evaluation of the templates, and that the plurality of layout images are generated from arranging the one or plurality of pieces of image data in the slot(s) included in each of the plurality of templates according to parent claim 1, therefore, it does not make sense to recite “...album data is generated by generating the plurality of layout images...and arranging the one or plurality pieces of image data in each of the plurality of layout images...”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shen Shiau/
Primary Examiner, Art Unit 2174